By the Court, McKinstry, J.:
The County Court erred in denying the motion of defend*354ant to set aside the indictment, on the ground that a person other than the members of the grand jury, the Judge, the District Attorney and the witnesses actually under examination, was permitted to be present during the session of the grand jury when the charge embraced in the indictment was under consideration.
The Act of March 26, 1872, (statutes 1871-2, p. 551,) was repealed, constructively by section 269 of the Code of Procedure, (amendments to Code of Civil Procedure, twentieth session, p. 288,) and by sections 1, 2, 3, 4 and 5, of an act to amend certain sections of, and to add sections to the same code (approved March 30, 1874, see “amendments,” p. 400,) which revise the whole subject-matter of former acts respecting short-hand reporters, and are a substitute for all such former acts, general or special. And the Act of March 26, 1872, is necessarily repealed by section 253 of “An Act to amend the Code of Civil Procedure,” approved March 24, 1874, (amendments twentieth session, p. 395,) and by section 6 of “An Act to amend sections 270 and 271 of, and to add sections 272-3-4 to the Code of Civil Procedure,” (amendments twentieth session, p. 403.)
Judgment and order reversed and cause remanded, with directions to the Court below to set aside the indictment.
Neither Mr. Chief Justice Wallace nor Mr. Justice Rhodes expressed an opinion.